UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHECKBOOK INC.,

Plaintiff, 21 cv 116 (JGK)

- against - ORDER

 

METROPOLITAN COMMERCIAL BANK,

Defendant.

 

JOHN G. KOELTL, District Judge:

It having been reported to this Court that the parties have
settled this action, it is, on this 27th day of May, 2021,
hereby ordered that this matter be discontinued with prejudice
but without costs; provided, however, that within 30 days of the
date of this order, counsel for the plaintiff may apply by
letter for restoration of the action to the calendar of the
undersigned, in which event the action will be restored.

Any application to reopen must be filed within thirty (30)
days of this Order; any application to reopen filed thereafter
may be denied solely on that basis. Further, if the parties
wish for the Court to retain jurisdiction for the purpose of
enforcing any settlement agreement, they must submit the
settlement agreement to the Court within the same thirty-day
period to be so-ordered by the Court. Unless the Court orders
otherwise, the Court will not retain jurisdiction to enforce a
settlement agreement unless it is made part of the public

record.

 
All pending motions are dismissed as moot. All conferences
are canceled. The Clerk of Court is directed to close this case.

SO ORDERED.
CANA A
Dated: New York, New York eo Ls bole
\ :

May 27, 2021
™~ John G. Koeitl
United States District Judge

 

 

 
